DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Eleven (11) sheets of formal drawings were filed on 2/21/2021 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record belongs to the US Patent Application Publication to Conrad 2017/0045700US.
In regards to claim 1, 14 and 16, Conrad teaches a fiber holding tool and method of using a fiber tool having a base, a latch or stacker extending from the base wherein the latch or stacker has a slot to hold optical fibers.
Conrad does not teach a method of “a latch extending from the top surface of the base on one side of the recessed channel and across the recessed channel to a second side of the recessed channel, there being a slot between the top surface of the base and an underside of the latch and in communication with the channel; and a plurality of ribs disposed within the recessed channel having a pitch of 250 microns creating a plurality of grooves at the front end” along with other limitation as recited in claims 1, 14, and 16. V-grooves on fiber holders are common however having them on latch member with a slot is not known. Further even if they were to be combine the primary reference is designed to hold loose fibers thus having v-grooves on latch such as one taught Conrad would not be an obvious modification.
Claims 2-13 depends on claim 1. Claims 15 depends on claim 14. Claims 17-19 depends on claim 16.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874